Citation Nr: 1017931	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss. 

2. Entitlement to a rating in excess of 10 percent for 
residuals of appendectomy with cholecystectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1989 to October 1989 and from April 1990 to April 1994.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO), that in pertinent part denied a 
compensable rating for residuals of appendectomy with 
cholecystectomy and declined to reopen service connection for 
bilateral hearing loss.  A January 2006 statement of the case 
(SOC) reflects that the Veteran's rating for residuals of 
appendectomy with cholecystectomy was increased to 10 percent 
effective April 14, 2005.  The Veteran requested a Video 
Conference hearing; he failed to appear for such hearing 
scheduled in July 2009.
 
The matter of entitlement to an earlier effective date for 
service-connected residuals of appendectomy with 
cholecystectomy has been raised by the record (in the 
Veteran's October 2007 statement), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The matter of entitlement to a rating in excess of 10 percent 
for residuals of appendectomy with cholecystectomy is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required. 


FINDINGS OF FACT

1. An unappealed April 2003 rating decision denied the 
Veteran's claim of service connection for bilateral hearing 
loss based essentially on a finding that there were no 
audiometric findings which met the criteria for a hearing 
loss disability for VA purposes.  

2. Evidence received since the April 2003 rating decision 
does not tend to show that the Veteran has a hearing loss 
disability by VA standards; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss; and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for bilateral hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A June 2005 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  A March 2006 letter informed him of 
disability rating and effective date criteria.  A December 
2006 supplemental statement of the case readjudicated the 
matter (curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had 
ample opportunity to respond/supplement the record and has 
not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with the claims file and post-service treatment 
records have been secured.  Although the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened 
(See 38 C.F.R. § 3.159 (c)(4)(iii)), the RO arranged for a VA 
examination in January 2006.  The examination is adequate as 
it considered the evidence of record and the reported history 
of the Veteran, was based on an examination of the Veteran, 
and noted all findings necessary for a proper determination 
in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.



B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence that is 
merely cumulative of other evidence in the record is not new 
and material even if it was not been previously associated 
with the record/considered.  Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

An unappealed April 2003 rating decision denied the Veteran's 
claim of service connection for bilateral hearing loss based 
essentially on a finding that there were no audiometric 
findings which met the criteria for a hearing loss 
disability.  He did not appeal this decision and it became 
final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the April 2003 rating 
decision included:

A report of February 1990 service entrance examination noting 
that clinical evaluation of the Veteran's ears was normal; 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
15
LEFT
0
0
0
0
0

A report of November 1990 audiological evaluation; puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
10
5
10
10

A report of April 1990 audiological evaluation; puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
5
LEFT
5
5
0
5
15

An October 1991 treatment note noting that according to an 
audiogram performed in October 1991, the Veteran displayed a 
significant change in his hearing.  It was noted this was 
likely a temporary change associated with exposure to noise 
or illness. 

A report of October 1991 audiological evaluation; puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
15
10
LEFT
10
10
5
15
25

A report of October 1992 audiological evaluation; puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
5
LEFT
10
10
5
5
20

A report of January 1994 audiological evaluation; puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
20
5
5
10
20






A report of April 1994 service separation examination noting 
that clinical evaluation of the Veteran's ears was normal; 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
5
5
5
5
LEFT
20
5
5
10
20
Potentially pertinent evidence received since the April 2003 
rating decision includes: 

A report of January 2006 examination (on behalf of VA); 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
10
15
10
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The Veteran reported that his hearing loss had occurred 
gradually since 1994 and that during service he served as a 
damage controlman and a multichannel microwave operator.  He 
reported that he had no loud noise exposure subsequent to 
service.  The examiner opined that regarding hearing loss, 
there was no diagnosis because there was no pathology to 
render a diagnosis and that examination revealed that the 
Veteran had no hearing problems.  

As the Veteran's claim of service connection for bilateral 
hearing loss was previously denied based on a finding that he 
did not have a hearing loss disability by VA standards, for 
evidence received to be new and material in this matter, it 
must relate to that unestablished fact (i.e. it must indicate 
that the Veteran has a hearing loss disability as defined by 
governing regulation (38 C.F.R. § 3.385)).

The additional evidence is new to the extent that it was not 
previously of record.  However, it is not material to the 
claim as it is not competent evidence that shows that the 
Veteran has a hearing loss disability by VA standards.  On 
January 2006 examination, the examiner opined that he could 
not render a diagnosis of hearing loss as there was no 
supporting pathology.  It was noted that the Veteran had no 
hearing problems.  The audiometry readings did not show a 
hearing loss by VA standards.  None of the evidence received 
since the April 2003 rating decision establishes that the 
Veteran has (or at any time during the appeal period had) a 
hearing loss disability by VA standards.  Therefore, the new 
evidence does not pertain to the unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss, does not raise a reasonable possibility of 
substantiating the claim, and is not material.  In light of 
the foregoing, the claim may not be reopened.


ORDER

The appeal seeking to reopen a claim of service connection 
for bilateral hearing loss is denied. 


REMAND

While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim for an increased rating for his 
service connected residuals of appendectomy with 
cholecystectomy.  See 38 C.F.R. § 3.159 (2009).   

The instant claim for increase was received in April 2005.  
In an October 2007 statement the Veteran related that his 
condition had worsened.   Notably, where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The record reflects that the Veteran's last VA 
examination was in July 2005.  In light of such a remote 
examination and the Veteran's allegation that his condition 
has become worse since that time, he should be afforded a 
contemporaneous VA examination to evaluate the current 
severity of his service-connected residuals of appendectomy 
with cholecystectomy. 

Notably, in a claim for an increased rating, "staged" 
ratings may be warranted where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an 
appropriate physician to examine the 
Veteran to determine the current nature 
and severity of any residuals of 
appendectomy with cholecystectomy.  The 
Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
examiner must explain the rationale for 
all opinions given.

2.	The RO should then re-adjudicate the 
claim (to include consideration of 
"staged" ratings if indicated by the 
record).  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims 



that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


